Citation Nr: 0820313	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative joint 
disease of all joints.

3.  Entitlement to a compensable rating for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to May 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas Department of Veterans' Affairs (VA) Regional 
Office (RO).  

The veteran submitted testimony before the undersigned 
Veterans' Law Judge at a December 2007 Travel Board hearing.  

The issue of entitlement to a compensable rating for asthma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran incurred noise exposure in service.

2.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of hearing loss as 
defined by 38 C.F.R. § 3.385 that is related to noise 
exposure in service.

3.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of degenerative 
joint disease of all joints that is related to service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Degenerative joint disease of all joints was not incurred 
in or aggravated by active duty service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and he has submitted 
private medical records and lay statements on his behalf.  
And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

In addition, he was afforded a VA medical examination in 
March 2005 and July 2006 regarding his claim for service 
connection for bilateral hearing loss.  With regards to his 
claim for degenerative joint disease of all joints, no 
examination is necessary as the veteran has submitted no 
evidence of a current diagnosis or onset within a year of 
separation from service.    

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss and arthritis, service incurrence 
may be presumed if the disease is manifested to a degree of 
10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

The veteran claims that his hearing was negatively impacted 
from noise exposure in service.  To establish service 
connection for hearing loss disability, the veteran is not 
obliged to show that his hearing loss was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Hearing loss disability is defined by regulation.  For the 
purpose of applying laws administered by the VA, impaired 
hearing will be considered a disability when 

*	the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or 
*	when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

38 C.F.R. § 3.385.

The veteran's service records indicate several audiological 
examinations, some of which would indicate hearing loss as a 
disability, which are detailed below.  The veteran's 
Department of Defense Form 214 indicates that he served as a 
combat engineer and earned an expert marksmanship 
qualification badge with grenade bar and a marksmanship 
qualification badge with rifle bar, all of which would 
indicate in-service noise exposure.

The first audiological examination was conducted in October 
1996 prior to entrance into service.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
15
15
LEFT
30
25
10
25
20

As the veteran's hearing at entrance into service was shown 
to be within normal limits, no hearing loss disability is 
found to have pre-existed service.

Thereafter, in February 1997, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
5
5
15
LEFT
25
15
0
20
15

On the first audiological evaluation in October 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
10
15
LEFT
25
45
35
50
50

A second audiological evaluation conducted a day later in 
October 1999 yielded pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
15
LEFT
5
0
0
10
10

Thereafter, on March 11, 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
25
LEFT
25
10
5
10
5

And, later that same month on March 19, 2002, a more thorough 
separation examination was conducted with regards to the 
veteran's audiological capabilities and pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
20
15
LEFT
30
40
25
35
30

A second examination was conducted that same day, March 19, 
2002, and yielded much different results as is shown in the 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
15
25
LEFT
15
5
0
10
15

Since separation, the veteran has undergone two VA 
audiological examinations, including in March 2005 and July 
2006.  The numerical results of each examination were 
determined to be unacceptable for rating purposes by each 
individual examiner because the data did not reflect the 
audiological picture presented on physical examination.  No 
audiological data taken after separation has been found to be 
acceptable for rating purposes and no diagnoses of hearing 
loss have been made as a result.

Each examiner reviewed the veteran's claims file and made an 
opinion regarding the slight decrease in hearing ability 
found between entrance and separation.  The March 2005 
examiner concluded that because the veteran's hearing was 
within normal limits at separation (this examiner did not 
speak to the second March 2002 audiological examination but 
did note that the all other examinations in service rendered 
numbers that were within normal limits except for the first 
October 1999 examination which was redone the following day 
proving to be within normal limits at that second 
examination), any hearing loss after separation could not be 
related to service.  

The second examiner conducted an audiological examination in 
July 2006 and again concluded that the results were 
unacceptable for rating purposes.  This examiner thoroughly 
reviewed the claims file and acknowledged the in-service 
audiological testing including the dual March 19, 2002 
audiological testing.  He indicated that the second March 19, 
2002 testing was more probative because it was a full 
examination and indicated hearing loss was not consistent 
with noise exposure and that there was no significant change 
in hearing from the entrance examination.  The examiner 
concluded that "it is felt that any hearing loss in either 
ear found at this time is not related to noise exposure while 
in service."

Without audiological evaluations that can be used for rating 
purposes, a current diagnosis of hearing loss cannot be 
confirmed.  As the veteran has no current diagnosis of 
hearing loss for VA rating purposes as defined by 38 C.F.R. 
§ 3.385, no claim for service connection can be made.  
Indeed, as service connection may only be granted for a 
current when a claimed condition is not shown, there may be 
no grant of service connection.  See 38 U.S.C.A. §§ 1110; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Additionally, as no medical evidence has been put forward to 
indicate a connection between any hearing loss the veteran 
may currently have and his service, to include noise exposure 
therein, service connection on a direct basis would fail even 
if a qualifying diagnosis were present.  The medical opinions 
of record argue that any hearing loss currently suffered by 
the veteran is unrelated to his service.  Without a nexus 
opinion establishing a relationship between the veteran's 
service and a currently diagnosed disability, service 
connection cannot be established.

Degenerative Joint Disease of All Joints

The veteran is also claiming that he has degenerative joint 
disease of all joints.  His service medical records indicate 
no such diagnosis and no diagnosis of degenerative joint 
disease or arthritis of any joints.  They do include 
complaints of occasional pain in his back, shoulders, feet, 
and wrists but no x-rays were taken which indicate 
degenerative joint disease associated with the symptom of 
pain in any joint.

No evidence of x-rays or diagnoses indicating degenerative 
joint disease within the first year of separation from 
service have been submitted which would implicate the 
presumptive period for establishing onset of degenerative 
joint disease of all joints during service.

With respect to his joints, he is noted to be service-
connected for planovalgus flat foot with bipartite sesamoid 
of the left foot, temporomandibular joint disease, chronic 
lumbar strain with L5 spondylosis, cubital tunnel entrapment 
of the right upper extremity, and bipartite sesamoid of the 
right foot.  The veteran has also claimed but was denied 
service connection and did not appeal the denial regarding a 
right shoulder condition, residuals of fractured left tibia 
associated with cubital tunnel entrapment of the right upper 
extremity, and right knee condition associated with cubital 
tunnel entrapment of the right upper extremity.  None of his 
service-connected disabilities are shown to be related to 
arthritis of all joints in service.

The veteran's post-service medical records indicate no 
diagnoses of degenerative joint disease of all joints but do 
indicate complaints of joint pain (rheumatologic disorder was 
ruled out, see August 2005 VA treatment record) which in 
April 2005 were noted to probably be secondary to depression 
rather than due to any physical disability.  The veteran was 
also noted to have been injured in a motor vehicle accident 
in November 2005.  He sustained a knee injury at that time 
for which he has been treated and underwent surgery.

As seen above, without a current diagnosis of the claimed 
disorder, a claim for service connection cannot be granted.  
Here, while the veteran has numerous complaints of joint 
pain, no diagnosis of degenerative joint disease of all 
joints nor any other diagnosis explaining such symptomatology 
has been shown to be related to service.  Without a diagnosis 
of a current disorder, the veteran's claim must be denied.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for degenerative joint disease of all 
joints is denied.


REMAND

The veteran filed a claim for service connection in asthma in 
March 2005.  His claim was granted in a December 2005 rating 
decision and assigned a noncompensable rating.  Thereafter, 
in February 2006, the veteran expressed disagreement with the 
rating decision's assignment of a noncompensable rating.  
This effectively served as a notice of disagreement with the 
December 2005 rating decision.  Since that date, the 
veteran's claim was adjudicated as a new claim for an 
increased rating rather than a disagreement with the initial 
rating determination.  However, since the veteran filed a 
timely notice of disagreement with the December 2005 rating 
decision, a statement of the case must be issued to the 
veteran.  This issue is remanded for the issuance of a 
Statement of the Case (SOC) in order to afford the veteran 
the opportunity to perfect his appeal.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the case 
regarding the issue of entitlement to an 
compensable initial rating for asthma, 
including a rating in excess of 30 percent 
prior to February 17, 2006.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


